Title: Virginia Delegates to Edmund Randolph, 13 April 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir
New York April 13. 1787
A misapprehension as to the tour of correspondence with your Excellency, which I understood to be weekly, instead of monthly, occasioned me to neglect writing last Monday, and I must beg the favor of you to pardon me for the neglect.
I now do myself the honor to acknowledge the receipt of your favor of the 22d. Ult. The Act of the Executive upon the subject of the Illinois Accounts, was laid before Congress, together with some communications from Mr. Fox to the Board of Treasury, requesting an Augmentation of his pay and signifying his intention to decline any further attendance in case of refusal, whereupon the inclosed resolutions were adopted for sending the Commissioner of Army Accounts upon that business. Mr. Pierce has served for many years as Paymaster General & Commissioner of Army Accounts, and is distinguished for his abilities and integrity.
The reduced State of our Treasury has rendered it advisable to discharge all the Troops that have been enlisted under the Resolutions of the 20th. of October 1786, except two companies of Artillery, to be formed out of those raised in Massachusetts. These are to be stationed, at present, at Springfield and West Point. This is a disgusting measure to the disbanded Troops, and it was distressing to Congress to adopt it, but had they been retained the event must have been met at last, under accumulated inconveniencies and embarrassments to both parties. We are considerably in arrears to those stationed on the Ohio, nor have we a prospect of paying them.
The February packet of his Most Christian Majesty, arrived here last Monday Morning from Havre de grace. Colo. Franks the bearer of the public dispatches from Paris, informs that before the sailing of the Packet, accounts were received at Havre, of the death of the Count Vergennes—our letters from Mr Jefferson mention his indisposition, and that it occasioned great anxciety.
His Most Christian Majesty has adopted the measure of a general convention upon the national concerns. The meeting of the Notables was to have been on the 29th. of January, but was put off to the 7th. or 8th. of February. This is an important event from which, it is said, some expect great things, others nothing. Our Friend the Marquis de la Fayette was originally placed on the list, afterwards his name disappeared, but was finally reinstated. It seems his education in the American School draws on him the jealous Eye of some whose principles are more assimulated to their own despotic government. He has, however, the favourable disposition of the King, and the good will of the people. He is the Youngest Man upon the list of Notables except one, whose office placed him there. This is a distinction no less honourable and flattering to us than him.
Mr. Jefferson observes that the Tumults in America have not produced those unfavourable effects upon the public opinion in Europe, which might have been expected. On the contrary the small effect they had, and the interposition of the people on the side of government, have given an additional confidence in the firmness of our governments.
The inclosed papers contain a Speech of a Mr. Harrison against the Vermont Bill, or rather in behalf of non residents who held lands there, and one of Colo. Hamiltons in Answer thereto. I have the Honor to be with great respect & esteem—your Excellencies Most Obt. Servt.
Ed. Carrington

Mr. Jeffersons public letters have not yet been laid before Congress—they are accompanied by some papers which are in French, and these are translating. Should these dispatches contain any thing of consequence you shall receive it by next Mail.
